Office Action Summary

Claims 1-7, 9-16, 18, and 23-30 are pending in the application.    

Allowable Subject Matter
Claims 1-7, 9-16, 18, and 23-30 are allowed in the application.  Please see the reasons for allowance below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2022 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Reasons for Allowance
Claims 1-7, 9-16, 18, and 23-30 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record are Hyatt (U.S. Publication No. 2012/015,0888), Parekh (U.S. Publication No. 2018/031,5062), and Rashad (U.S. Publication No. 2011/007,8260).  Hyatt, a method and system for relationship management and intelligent agent, teaches obtaining a first list of one or more contacts associated with the project from the CRM system, for each of the contacts in the first list, determining a domain name associated with the contact, determining a first set of email addresses based on the domain name and the contacts using a first set of email identification rules, and querying an email server to retrieve a list of one or more emails and/or calendar events based on the first set of email addresses, it does not specify how domain name of an email is used to select the email server, and then identifying email addresses on this particular server based on this, nor does it teach obtaining projects associated with an entity. Parekh, system and method for aggregating, analyzing, and presenting data from multiple applications, teaches a computer-implemented method for identifying activities associated with projects, the method comprising: querying a customer relationship management (CRM) system to obtain a project associated with an entity, and domain names and company names from a customer relationship management(CRM) application, calendar applications, 
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as a Mental Process, such as making observations, evaluations, judgments, or opinions for the purposes of transmitting an activity summary is practically integrated, as the additional elements applies the judicial exception in a meaningful way by utilizing a determined email server based upon the domain name of an email address, and therefore a particular configuration which applies only to a particular email server. Thus the independent Claims are not directed to an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
2/4/2022